Title: From George Washington to Major General Stirling, 12 August 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Hd Qrs Wt Pt August 12th 1779
        
        I have had in contemplation an attempt to surprise the enemys post at Powlus Hook and have employed Major Lee to make the necessary previous inquiries. He will inform you of what has passed between us—The number first proposed for the enterprise was 600, but these appeared to me too many to hazard for an object of inferior importance. But by the inclosed letter of the 11th Major Lee proposes to reduce the number to 400, three hundred of which to be employed in the attack. As the success must depend on surprise these appear to me sufficient to effect the purpose and as many as ought to be hazarded in the attempt. If it should be made at all the troops must be principally furnished from your division and I therefore request your lordship will consult Major Lee fully and if upon the whole you deem the undertaking eligible you have my consent to carry it into execution; but this is on two conditions, that no more than the number of men abovementioned be employed, and that a retreat by Secocus Island be made practicable.
        Your Lordship may take any additional measures with your division which may be thought adviseable and safe to give security to the party. But I need not add that the greatest caution will be necessary not to give a suspicion of our design and to keep it a matter of profound secrecy. The least alarm would probably occasion disappointment & ruin the party. I am with the greatest regard Yr Lordship’s Obedient servt.
      